Citation Nr: 1219000	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  11-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran withdrew the issue of entitlement to an initial compensable disability rating for his status-post left wrist fracture in a February 2012 VA Form 21-4138, prior to certification to the Board.  Consequently, that issue is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts); Stefl, supra at 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).

The Veteran contends in his August 2010 claim that while in advanced infantry training he was in close proximity to an accidental discharge of a rifle grenade, which caused pain in his ears and led to hearing difficulty shortly thereafter, which has gotten progressively worse.

At his March 2012 hearing before the undersigned, the Veteran testified that the person who accidentally discharged the rifle was standing about 18 inches from his head.  The Veteran also stated that he heard ringing in his ears for about three days after the acoustic trauma occurred.  The Veteran noted that he noticed that his hearing was deficient about three years after separation from service.  Additionally, the Veteran testified that a physician in McAlester, Oklahoma, Dr. W., had informed him in a memorandum that his hearing loss was definitely related to service.

On remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus, and to submit any treatment records or statements addressing the cause of those disorders, including Dr. W.'s memorandum from McAlester, Oklahoma, which the Veteran testified shows that his hearing loss is definitely related to service.  Thereafter, any identified records, to include those from Dr. W. in McAlester, Oklahoma, and those from the Muskogee, Oklahoma VA Medical Center dated from February 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Thereafter, the Veteran should be scheduled for a new VA examination of his claimed hearing loss and tinnitus.  The examiner should review the claims file, including the October 1960 service treatment record in which a clinician found that the Veteran "Hears [a] watch tick bilaterally."  The examiner should provide an opinion as to whether the Veteran's hearing loss and tinnitus are at least as likely as not related to his military service.  The examiner should explain the impact of a finding of hearing within normal limits at discharge on his current sensorineural hearing loss in light of the Veteran's exposure to the accidental discharge of a rifle grenade in service.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus, and to submit any treatment records or statements addressing the cause of those disorders, including Dr. W.'s memorandum from McAlester, Oklahoma, which the Veteran testified shows that his hearing loss is definitely related to service.  Thereafter, any identified records, to include those from Dr. W. in McAlester, Oklahoma, and those from the Muskogee, Oklahoma VA Medical Center dated from February 2011 to the present, should be obtained for consideration in the Veteran's appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner should specifically review the October 1960 service treatment record in which a clinician found that the Veteran "Hears [a] watch tick bilaterally."

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus are related to his period of active service, to specifically include his asserted in-service acoustic trauma from the accidental discharge of a rifle grenade in service.

The reviewing examiner should discuss whether the Veteran's current hearing loss and tinnitus are consistent with the in-service acoustic trauma.  The examiner should explain the impact of a finding of hearing within normal limits at discharge on his current sensorineural hearing loss in light of exposure from the accidental discharge of a rifle grenade in service.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



